Citation Nr: 1316794	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  06-12 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the lower extremities.

2.  Entitlement to an initial disability rating in excess of 20 percent for herniated intervertebral disc L5-S1.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J. O.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from November 1999 to April 2000 and from November 2004 to March 2005.  He also performed active duty for training (ACDUTRA) and inactive duty training at various times.  A period of ACDUTRA from November 1999 to April 2000 became active military service because of disability incurred therein.  Active military service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty during such training.  See 38 C.F.R. § 3.6(a) (2012).

This matter arises to the Board of Veterans' Appeals (Board) from an August 2005-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that in pertinent part, granted service connection for herniated L5-S1 intervertebral disc and assigned a 10 percent rating effective from March 11, 2005.  In August 2007, the RO assigned a 20 percent rating effective from March 11, 2005.  The Veteran has appealed for a higher initial rating.

In a July 2008 decision, the RO adjudicated several issues, including denial of service connection for radiculopathy of the bilateral lower extremities.  In that decision, the RO stated that intervertebral disc syndrome is now included in the herniated lumbar disc rating, but that an initial rating greater than 20 percent for intervertebral disc syndrome and herniated disc is denied.  The Veteran submitted a notice of disagreement (hereinafter: NOD) to the rating decision without specifically mentioning disagreement with the denial of service connection for radiculopathy.  Nevertheless, the NOD arguably applies to the denial of service connection for radiculopathy.  This is so because the rating criteria for the lumbar spine require consideration of radiculopathy.  

With respect to the NOD submitted following the July 2008 denial of service connection for bilateral lower extremity radiculopathy, no SOC has been issued addressing the denial of service connection for radiculopathy.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits, or the NOD is withdrawn by an appellant or his representative, the RO must prepare an SOC.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In addition, where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran has raised the issue of employability.  Therefore, the Board has added a TDIU claim to this appeal and to the title page of this decision.  Further development is needed to properly adjudicate the TDIU claim.

In February 2012, the Board dismissed a claim for a higher rating for a neurogenic bladder after the Veteran had cancelled his appeal of that issue.  The Board then remanded other claims.  Since then, all other remanded claims (they were service-connection claims) have been granted.  

In March 2010, the Veteran testified before a Veterans Law Judge who is no longer employed at the Board.  Recently, the Veteran declined an offer of another hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Service Connection for Bilateral Lower Extremity Radiculopathy 

In July 2008, the RO denied service connection for bilateral lower extremity radiculopathy.  The Veteran submitted a timely NOD.  No SOC has been issued addressing this issue and it is not clear that the Veteran has withdrawn his NOD.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits or the NOD is withdrawn, the agency must prepare an SOC.  Id; VAOPGCPREC 16-92.  57 Fed. Reg. 49747 (1992).

Moreover, concerning service connection for lower extremity radiculopathy, an April 2008 VA neurology compensation examination report contains a favorable medical nexus opinion specifically attributing lower extremity sciatic pain and radiculopathy to a spine injury during active military service.  The July 2008 rating decision that denied service connection for radiculopathy appears not to have considered the April 2008 VA neurology compensation examination report, as the report is not listed, discussed, or even mentioned in the rating decision.  Thus, when the RO prepares the SOC addressing service connection for right and left lower extremity radiculopathy, the SOC should discuss the April 2008 VA neurology compensation examination report. 

Finally, because any rating for intervertebral disc syndrome must include consideration of a rating or ratings for lower extremity radiculopathy, when the RO prepares the SOC addressing service connection for right and left lower extremity radiculopathy, the SOC should also contain the rating criteria for sciatica (see Diagnostic Code 8520), as the Veteran has not yet received any notice of this relevant rating criteria.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Initial Disability Rating For Herniated Intervertebral Disc L5-S1

Because any rating for the service-connected lumbar spine disability (whether it be characterized as herniated disc or intervertebral disc syndrome) must include consideration of any related radiculopathy, re-adjudication of the initial rating for the lumbar spine disability should be re-accomplished after the development requested below, for service connection for radiculopathy, has been completed.  

TDIU

The Veteran has raised the issue of employability.  In his substantive appeal he stated, "...I hope that I will be able to keep a job with my disabilities." and, "My disabilities will probably keep me from having a long-term job in life."  TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2012).  

The combined schedular service connected rating is currently 90 percent.  Although the schedular criteria for TDIU under § 4.16 (a) are met, no physician has addressed whether service-connected disabilities would preclude the Veteran from securing or following a substantially gainful occupation.  The Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Friscia v. Brown, 7 Vet. App. 294, 297 (1995).  In Friscia, the Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the service-connected disabilities has on his ability to work (citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a)).  



Accordingly, the case is REMANDED for the following action:

1.  The AMC should issue an SOC addressing service connection for right and left lower extremity radiculopathy.  The SOC should discuss the April 2008 VA neurology compensation examination report and should also contain the rating criteria for sciatica, as the Veteran has not yet received any notice of this relevant rating criteria.  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

2.  The AMC should develop the TDIU claim as necessary.  This includes offering an appropriate examination to determine whether it is at least as likely as not (50 percent or greater possibility) that the service-connected low back condition, to include radiculopathy if that is determined to be part of the service-connected back condition, precludes securing and following a substantially gainful occupation.  The claims files and any pertinent evidence in the Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Following development and adjudication of the TDIU claim, if the benefit is not granted under section 4.16(a), the AMC should submit it to the Director, Compensation and Pension Service, for extra-schedular consideration in accordance with 38 C.F.R. § 4.16(b).  

3.  Following the above, if the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may result in adverse consequences on the claim for benefits.  38 C.F.R. § 3.655(b) (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


